Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 24, 2021

The Court of Appeals hereby passes the following order:

A210843, A21A0844. JENNIFER FOLEY AS ADMINISTRATOR et al. v.
     MARSH COVE APARTMENTS, LLC et al.; and vice versa.

      After we granted appellants’ application for interlocutory appeal from a partial
grant of defendants’ motion to dismiss, appellants filed their notice of appeal below.
On January 11, 2021, the appeal and defendants’ cross-appeal were docketed as our
Case Nos. A21A0843 and A21A0844.


      Having reviewed the entire record and the relevant law, we now DISMISS the
first appeal as IMPROVIDENTLY GRANTED, with the result that we lack
jurisdiction over the cross-appeal, which is also DISMISSED. See Robinson v.
Robinson, 174 Ga. App. 656, 657 (2) (331 SE2d 8) (1985) (even if the grant of an
application for interlocutory appeal gave another party a right to pursue a direct cross-
appeal, the jurisdictional basis of that cross-appeal “must be deemed to have
disappeared with the dismissal of the main appeal”).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/24/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.